SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

284
CA 15-01005
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


MARK ALLEN SHAW, ET AL., PLAINTIFFS,
AND JOSEPH G. TERRIZZI, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

CHESTER VANARSDALE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


GOODELL & RANKIN, JAMESTOWN (ANDREW W. GOODELL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PETER D. CLARK, FREDONIA, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered October 17, 2014. The order, among
other things, permanently enjoined defendant from placing a dock in
waters abutting Elmwood Avenue, from using Elmwood Avenue to store his
personal items and from constructing any further structures on Elmwood
Avenue, and directed that defendant remove the dock and his personal
items within 60 days.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Shaw v VanArsdale ([appeal No. 2] ___ AD3d
___ [Apr. 29, 2016]).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court